Filed:   January 4, 2006

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 05-1754
                          (CA-05-129-2-JBF)


TAMMY S. MIZELL,

                                                Plaintiff - Appellant,

           versus



SARA LEE CORPORATION,

                                                 Defendant - Appellee.



                              O R D E R


     The court amends its opinion filed December 13, 2005, as

follows:

     On page 1, attorney information section -- “John Michael

Loeschen, Norfolk, Virginia, for Appellant” is deleted and replaced

with “Tammy S. Mizell, Appellant Pro Se.”



                                          For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1754



TAMMY S. MIZELL,

                                               Plaintiff - Appellant,

          versus


SARA LEE CORPORATION,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-129-2-JBF)


Submitted:   November 30, 2005            Decided:   December 13, 2005


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tammy S. Mizell, Appellant Pro Se. John Richard Erickson, REED
SMITH, L.L.P., Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tammy   S.   Mizell   appeals   the   district    court’s   order

denying Mizell’s breach of employment contract claim.             We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.         See Mizell v.

Sara Lee Corp., No. CA-05-129-2-JBF (E.D. Va. June 10, 2005).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -